           Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1233V
                                         UNPUBLISHED


    LESLIE NAN MOON,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: January 30, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Kelly Danielle Burdette, Burdette Law, PLLC, North Bend, WA, for petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

       On August 17, 2018, Leslie Nan Moon filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
January 11, 2018. Petition at 1; Stipulation, filed January 29, 2020, at ¶¶ 1-2. Petitioner
further alleges that the vaccine was administered within the United States; that she
suffered the residual effects of her injury for more than six months; and that there has
been no prior award or settlement of a civil action for damages on her behalf as a result
of her condition. Petition at 1-2; Stipulation at ¶¶ 3-5. “Respondent denies that the
influenza vaccine caused petitioner to suffer a left shoulder injury or any other injury or
her current condition, and denies that petitioner sustained a [SIRVA] Table injury. ”
Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 2 of 7




       Nevertheless, on January 29, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $45,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
      Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 3 of 7




                    I~ THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
      --------···- ···--
                                               )
 LESLIE NAN MOON,                              )
                                               )
                                               )
                Petitioner,                    )
                                               )       No. 18-1233V
         v.                                    )       Chief Special Master Corcoran
                                               )       ECF
 SECRET ARY OF HEAL TH AND                     )
 HUMAN SERVICES,                               )
                                               )
                Respondent.                    )


                                          STIPULATION


        The parties hereby stipulate to the following matters:

        I. Leslie Nan Moon, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injmy Compensation Program, 42 U.S.C.           ~~   300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza vaccine, which is a vaccine contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § I 00.3 (a).

        2. Petitioner received the influenza vaccine on January 11, 20 I 8.

        3. The vaccination was administered within the United States.

        4. Petitioner alleges that the influenza vaccine caused or significantly aggravated her

alleged shoulder injury and that she suffered the residual effects of her alleged injury for more

than si,x months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
      Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 4 of 7




         6. Respondent denies that the influenza vaccine caused petitioner to suffer a left shoulder

 injury or any other injury or her cun-ent condition, and denies that petitioner sustained a Shoulder

 Injury Related to Vaccine Administration Table injury.

         7. Maintaining their above-stated positions, the pm1ies nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

 the terms of this Stipulation. and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S.C. § 300aa-2J(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $45,000.00 in the fom1 of a check payable to petitioner. This
        amount represents compensation for all damages that would he available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will suhmit to further proceedings

before the special master to award reasonable attorneys ' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S .C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S .C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
      Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 5 of 7




         11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

 pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

 l 5(i), subject to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

 pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

 strict construction of 42 U.S .C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S .C.

 § 300aa-15(g) and (h).

        13. fn return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought. could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Jnjury Compensation

Program, 42 U.S.C. § 300aa- IO et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injmies to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination admini1>tered on January l l,

2018, as alleged by petitioner in a petition for vaccine compensation filed on or about August 17,

2018 in the United States Court of federal Claims as petition No. 18-1233.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                    3
         Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 6 of 7




            15. If the special master fails to issue a decision in complete confonnity with the tem1s

    of this Stipulation or if the Court of Federal Claims fails to enter judgment in confom1ity with a

    decision that is in complete confonnity with the tenns of this Stipulation, then the patties·

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    patties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The pai1ies further agree and understand that the award described in this

    Stipulation may reflect a compromise of the patties' respective positions as to liability and/or

    amount of damages, and fmther, that a change in the nature of the injury or condition or in the

    items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused or significantly

aggravated petitioner's alleged shoulder injury, or any other injury or her current condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns .

                                        END OF STIPULATION

I
I
I
I
I
I
I
I
I
I

                                                     4
     Case 1:18-vv-01233-UNJ Document 48 Filed 03/04/20 Page 7 of 7




 Respectfully submitted,




 ATTORNEY OF RECORD FOR
 PETITIONER:

  (D01S,'\{Ubk'/
KELLY D. BURDETTE
Counsel for Petitioner                      Dep       irector
Burdette Law, PLLC                          To11s 8ranch, Civil Division
249 Main Avenue South, Suite 107 #333       U.S . Depa11ment of Justice
North Bend, WA 98045                        P.O. Box 146
                                            Benjamin Frank.Jin Station
                                            Washington, DC 20044-01 46


AUTHORIZED REPRESEJ\TA TJVE                 ATTORNEY OF RECORD FOR
OF THE SECRET ARY OF HEALTH                 RESPONDENT:
AND HUMAN SERVICES:


   wt2A-d s~~rY'&
TAMARA OVERl3Y
Director, Division of htjury                Trial Attorney
Compensation Programs                       Torts Branch, Civil ivision
Healthcare Systems Bureau                   U.S. Department ofJustice
U.S. Department of Health                   P.O. Box 146
and Human Services                          Benjamin Franklin Station
5600 Fishers Lane                           Washington_. DC 20044-0146
Parklawn Building, Mail Stop 08Nl46B
Rockville, MD 20857


Dated:




                                        5
